PER CURIAM.
Action by T. J. Anderson against the State, et al, for alleged unlawful taking, appropriation and conversion of bridge materials which were the personal property of the plaintiff. The District Court of Ottawa County sustained a demurrer to plaintiff’s petition, and the plaintiff elected to stand on his pleadings and appealed.
On appeal, in disposing of the case, we held that where a statute (S.B.1937, Laws of 1947, P. 702) waived immunity of the State and authorized purchaser of bridge materials from county commissioners to sue for damages because of unauthorized appropriation of such materials by the State, the fact that board of county commissioners was made party defendant upon refusal to join as party plaintiff was not fatal to jurisdiction of trial court, as it would be assumed that the legislature intended to waive immunity as to all parties necessary to final determination of questions arising in the action. Anderson v. State, 204 Old. S37, 231 P.2d 990, and cited cases. Upon a remand to the trial court, the cause was tried on its merits, resulting in a judgment for the plaintiff. From that judgment the State appeals.
The judgment was rendered for the amount of the proven value of the materials taken and appropriated and for interest on the value thereof from date of appropriation.
The State raises again the questions of the sufficiency of plaintiff’s pleadings and inability of the plaintiff to sue the State without its consent, arguing that S.B. 137, supra, did not and could not waive the State’s immunity from liability for such taking.
The pleadings are substantially the same as when this case was first before us, Anderson v. State, supra, and the question of the State’s waiver of immunity from being sued remains the same; therefore, since these questions were then decided in favor of plaintiff, they are no longer subject to argument. They are settled by the law of the case as enunciated therein.
It is conceded by the State that the material in question was taken by its employees without the permission or consent of plaintiff (who had allegedly purchased it from the Ottawa County Commissioners) and used in other construction for the State. It is unquestioned that the bridges from which the materials were taken were purchased and built by Ottawa County, Oklahoma, from the proceeds of a bond issue for that purpose. It is further conceded that the highway, which included the two bridges, was originally a part of the Ottawa County highway system, and that the State Highway Commission took this particular highway over and operated it as a state highway until it was abandoned.
The plaintiff alleged and proved his purchase of the bridges from the board of county commissioners after the abandonment of the bridges and highway by the State, which facts now inhere in the jury’s verdict and judgment based thereon, and argues that when the State so abandoned the highway, exclusive ownership and control of such roads and bridges reverted to the Board of County Commissioners, who had a right to, and did, sell the same to plaintiff. We agree.
In Hillsdale Co. v. Zorn, 187 Okl. 38, 100 P.2d 436, 438, we said:
“The statutes pertaining to the establishment and maintenance of highways reveal no legislative disposition to deprive the county at once and for *255all time of its interest in a road when it is taken over by the state. It is true, when the road is taken over by the state, said road no longer remains a county highway. Sec. 10090, O.S.1931, 69 Okla.St., Ann., sec. 44. But that does not mean that abandonment by the state would vacate, ipso facto, a highway formerly dedicated as a public road. In such case the road resumes its status as a county road * *
Without further narration of the evi-dentiary factual situation, it is sufficient for us to say that after a careful examination of the entire record, we are of the opinion that the jury verdict and judgment based thereon is reasonably sustained by the evidence. Under such circumstances this court will not disturb the same.
Other questions are raised by the appellant, but they are of such nature as not to affect any substantial constitutional or statutory rights of the State.
Judgment affirmed.
WELCH, C. J., CORN, V. C. J., and JOHNSON, BLACKBIRD and CAR-LILE, JJ., concur.
DAVISON, HALLEY, WILLIAMS and JACKSON, JJ., dissent.